DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/3/2022 with respect to the Double Patenting rejections and 103 rejections have been fully considered but they are not persuasive.
Applicant traverses the 35 U.S.C. 103 rejection over Ishizaki et al. (JP 2018-043288) on the following grounds: (A) The examples in Ishizaki do not lie within the scope of the claims, (B) There is no motivation to modify the teachings of Ishizaki to arrive at the claimed invention, and (C) The claimed ranges are critical for achieving properties in the weld metal.
As to (A), a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123. Applicant’s fixation solely on the examples of Ishizaki does not overcome the prima facie case of obviousness when the general teachings of Ishizaki render the claimed composition obvious.
As to (B), Ishizaki discloses a solid wire alloy having a composition which overlaps the claimed composition. This, by itself, establishes a prima facie case of obviousness. See MPEP 2144.05 I. Furthermore, for each element in the composition, Ishizaki discusses what effect the element gives to the alloy and why one of ordinary skill in the art would want to include it (see, e.g., ¶¶ 67-99). Applicant’s assertion that 
As to (C), Applicant provides no evidence or argument demonstrating that the claimed ranges are critical for achieving the allegedly superior results, nor does the specification contain such evidence. Applicant’s arguments are not persuasive and the rejection is maintained.
Applicant traverses the 35 U.S.C. 103 rejection over Nakanishi (JP 2010-172907) on the following grounds: (A) The examples in Nakanishi do not lie within the scope of the claims, and (B) There is no motivation to modify the teachings of Nakanishi to arrive at the claimed invention.
As to (A), a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123. Applicant’s fixation solely on the examples of Nakanishi does not overcome the prima facie case of obviousness when the general teachings of Nakanishi render the claimed composition obvious.
As to (B), Nakanishi discloses a solid wire alloy having a composition which overlaps the claimed composition. This, by itself, establishes a prima facie case of obviousness. See MPEP 2144.05 I. Furthermore, for each element in the composition, Nakanishi discusses what effect the element gives to the alloy and why one of ordinary skill in the art would want to include it (see, e.g., p. 3, ¶ 6 – p. 4, ¶ 3). Applicant’s assertion that one of ordinary skill in the art would have no motivation to adjust the prior art composition within the disclosed ranges is therefore unsupported by the evidence.
Applicant also argues that because Nakanishi preferably teaches 0.01% or more C, the reference does not read upon the claimed invention which requires 0.01% or less C. A similar argument is made with respect to the claimed Mn content. These arguments are not persuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123. Furthermore, even if the preferred range in Nakanishi were considered to the exclusion of the prior art’s general teachings, the prior art’s preferred range of 0.01% or more C overlaps with the claimed range of 0.01% or less C and therefore establishes a prima facie case of obviousness. (For Mn, the claimed range of 0.25% or less overlaps the prior art’s preferred range of 0.2% or more) See MPEP 2144.05 I. Applicant’s arguments are not persuasive and the rejection is maintained.
Applicant traverses the 35 U.S.C. 103 rejection over Nako (US 2010/206130) on the following grounds: (A) The examples in Nako do not lie within the scope of the claims, and (B) Nako does not teach electroslag welding.
As to (A), a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123. Applicant’s fixation solely on the examples of Nako does not overcome the prima facie case of obviousness when the general teachings of Nako render the claimed composition obvious.
As to (B), claims 1-5, which are the only claims rejected over Nako, do not contain any mention of electroslag welding. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 
Applicant traverses the Double Patenting rejections on the following grounds: (A) The deficiencies of Ishizaki, as previously discussed, overcome the rejections that rely upon Ishizaki. Applicant separately traverses the Double Patenting rejection over the ‘112 patent by arguing that the examples in the ‘112 patent do not lie within the claimed scope and ‘112 patent is not directed to electroslag welding.
As to (A), Applicant’s arguments of the supposed deficiencies of Ishizaki are not persuasive for reasons given above. Furthermore, even assuming these deficiencies were present in Ishizaki, Applicant has provided no argument traversing the particular combination of references in the Double Patenting rejection.
As to (B), the Double Patenting rejection of the ‘112 Patent does not rely upon the contents of the specification of the ‘112 Patent. A Double Patenting rejection is made with respect to the claimed subject matter. See MPEP 804. In addition, claims 1-5 do not contain any mention of electroslag welding. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments are not persuasive and the rejection is maintained.
The 35 U.S.C. 112 rejections are withdrawn in view of Applicant’s amendments to the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,156,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent ‘112 recite a welding wire having a composition which overlaps with that claimed in the instant application.
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,156,112 in view of Ishizaki et al. (JP 2018-043288). Reference is made to English language equivalent US 2019/0210166 for convenience.
Regarding claim 2, the claims of ‘112 do not recite the claimed subject matter. Ishizaki teaches including Ca and Mg in amounts of 0.0005%-0.20% each (¶ 90-93). It would have been obvious at the effective time of filing for one for ordinary skill in the art to modify the claimed product of Patent ‘112 according to the teachings of Ishizaki by adding Ca and/or Mg in order to reduce oxygen in the weld metal and thereby improve cryogenic toughness.
Regarding claims 3-4, the claims of ‘112 do not recite the claimed subject matter. Ishizaki teaches including Cu in the amount of 0-0.45%, Cr 0-0.50%, Mo 0-0.55%, W 0-0.50%, Nb 0-0.20%, V 0-0.20% and B 0-0.01% (¶ 80-88). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to 
Regarding claim 5, the claims of ‘112 do not recite the claimed subject matter. Ishizaki teachings having a Cu plating on the welding wire to enhance electrical conductivity (¶ 100). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the claimed product of Patent ‘112 according to the teachings of Ishizaki by plating Cu on the weld wire in order to improve electrical conductivity for welding.

Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,043,407. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent ‘407 recites a welding wire having a composition which overlaps with that claimed in the instant application.
Claims 2-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,043,407 in view of Ishizaki et al. (JP 2018-043288). Reference is made to English language equivalent US 2019/0210166 for convenience.
Regarding claim 2, the claims of ‘407 do not recite the claimed subject matter. Ishizaki teaches including Ca and Mg in amounts of 0.0005%-0.20% each (¶ 90-93). It would have been obvious at the effective time of filing for one for ordinary skill in the art to modify the claimed product of Patent ‘407 according to the teachings of Ishizaki by 
Regarding claim 3, the claims of ‘407 do not recite the claimed subject matter. Ishizaki teaches including Cu in the amount of 0-0.45%, Cr 0-0.50%, Mo 0-0.55%, W 0-0.50%, Nb 0-0.20%, V 0-0.20% and B 0-0.01% (¶ 80-88). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the claimed product of Patent ‘407 according to the teachings of Ishizaki by adding Cu, Cr, Mo, W, Nb, V and/or B in order to improve strength in the weld metal while not negatively affecting cryogenic toughness.
Regarding claim 5, the claims of ‘407 do not recite the claimed subject matter. Ishizaki teachings having a Cu plating on the welding wire to enhance electrical conductivity (¶ 100). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the claimed product of Patent ‘407 according to the teachings of Ishizaki by plating Cu on the weld wire in order to improve electrical conductivity for welding.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/332,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending ‘308 recite a welding wire and a weld joint having compositions which overlap with those claimed in the instant application. Although the claims of copending ‘308 do not disclose the claimed total area fraction of high-angle grains in the weld metal, such characteristics .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (JP 2018-043288). Reference is made to English language equivalent US 2019/0210166 for convenience.
Regarding claims 1-4 and 14-16, Ishizaki teaches an electroslag welding wire (¶ 6). The wire may be solid (¶ 19). The composition of the welding wire is as follows, compared to the claimed composition:
Claim 1
Ishizaki, ¶¶ 67-99
C
0-0.01%
0-0.07%
Si
0-0.10%
0-0.50%
Mn
0-0.25%
0-1.0%
Ni
10.5%-14.0%
6.0%-15.0%
S
0-0.010%
*
Al
0-0.250%
0.001%-0.20%
REM
0.002%-0.080%
0.001%-0.20%
O
0-0.0090%
*
Fe
Balance
≥79%
Claim 2 (and/or)

Ca
0.005%-0.050%
0.0005-0.20%
Mg
0.001%-0.020%
0.0005-0.20%
Claims 3 and 14

Cu
0-1.00%
≤0.45%
Claims 4 and 15-16 (at least one)

Cr
0-0.50%
≤0.50%
Mo
0-0.50%
≤0.55%
W
0-0.50%
≤0.50%
Nb
0-0.10%
≤0.20%

0-0.10%
≤0.20%
B
0-0.10%
≤0.01%
Cr+Mo+W
≤0.50
≤1.55

*O and S is an inevitable impurity (see ¶ 99).
Since O and S are an inevitable impurities one of ordinary skill in the art would be motivated to reduce O and S to as close to zero as possible to avoid deleterious effects from their presence. Ishizaki also teaches O ranges of 0.0025%-0.012% and S ranges of 0.0015%-0.0026% in examples (see Table 1), which establishes a suggested range for the welding wire. The prior art composition therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 5, Ishizaki teaches the wire may be plated with Cu (¶ 22).
Regarding claims 6-11, Ishizaki teaches a weld joint comprising a weld metal (¶ 139). The composition of the weld metal is as follows, compared to the claimed composition:
Claim 6
Ishizaki, ¶¶ 139-159
C
0-0.07%
0-0.07%
Si
0-0.30%
0-0.50%
Mn
0-0.40%
0-1.0%
Ni
10.5%-14.0%
6.0%-15.0%
S
0-0.0065%
*
Al
0.008%-0.220%
0.001%-0.20% (left from wire, ¶ 158)
Fe
Balance
≥79%
O
0-0.040%
≤0.025% (¶ 155)
N
0-0.010%
0-0.010% (¶ 156)
Claim 7

REM
0-0.040%
0.001%-0.20% (left from wire, ¶ 158)
Claim 8

REM
0.040%-0.080%
0.001%-0.20% (left from wire, ¶ 158)
Claims 9-11 (at least one)

Ca
0.0003%-0.010%
0.0005-0.20% (left from wire, ¶ 158)

0-1.00%
≤0.45% (same as wire (¶ 153)
Cr
0-0.50%
≤0.50% (same as wire (¶ 153)
Mo
0-0.50%
≤0.55% (same as wire (¶ 153)
W
0-0.50%
≤0.50% (same as wire (¶ 153)
Nb
0-0.10%
≤0.20% (same as wire (¶ 153)
V
0-0.10%
≤0.20% (same as wire (¶ 153)
B
0-0.10%
≤0.01% (same as wire (¶ 153)
Cr+Mo+W
≤0.50
≤1.55 (same as wire (¶ 153)

* S is an inevitable impurity (¶ 99).
Since S is an inevitable impurity one of ordinary skill in the art would be motivated to reduce S to as close to zero as possible to avoid deleterious effects from its presence. The prior art composition therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
While Ishizaki does not expressly teach the claimed total area fraction of high-angle grains, one of ordinary skill in the art would expect the weld metal of Ishizaki to exhibit the claimed microstructure, absent objective evidence to the contrary, because the electroslag welding process disclosed by Ishizaki (¶ 165-166) is substantially similar to the electroslag welding process disclosed by the instant invention for obtaining the claimed weld metal (see Spec., ¶ 182-183). See MPEP 2112.
Regarding claim 13, Ishizaki teaches that the base metal is a steel plate containing 5%-10% Ni in forming the weld joint (¶ 58).
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP 2010-172907)
Regarding claims 1-2 and 4, Nakanishi teaches a solid welding wire (p. 1, ¶ 1). The composition of the welding wire is as follows, compared to the claimed composition:
Claim 1
Nakanishi, p.2-4
C
0-0.01%
0-0.15%
Si
0-0.10%
0-0.3%
Mn
0-0.25%
0.1%-1.0%
Ni
10.5%-14.0%
8.0%-15.0%
S
0-0.010%
0.004%* (p. 5)
Al
0-0.250%
0-0.1%
REM
0.002%-0.080%
0.005%-0.04%
O
0-0.0090%
0-0.015%
Fe
Balance
Balance
Claim 2 (and/or)

Ca
0.005%-0.050%
0.0005%-0.008%
Mg
0.001%-0.020%
0.0005%-0.008%
Claim 4 (at least one)

Cr
0-0.50%
-
Mo
0-0.50%
-
W
0-0.50%
-
Nb
0-0.10%
-
V
0-0.10%
-
B
0-0.10%
0.003%
Cr+Mo+W
≤0.50
0

*S is an inevitable impurity (p. 4).
Since S is an inevitable impurities one of ordinary skill in the art would be motivated to reduce S to as close to zero as possible to avoid deleterious effects from their presence. Nakanishi also teaches S amount of 0.004% (p. 4), which establishes a suggested amount for the welding wire. The prior art composition therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP 2010-172907), as applied to claim 1, further in view of Ishizaki et al. (JP 2018-043288).
Regarding claims 3 and 5, the limitations of claim 1 have been addressed above.
Regarding claim 3, Nakanishi does not expressly teach the claimed composition. Ishizaki teaches including Cu in the amount of 0-0.45% (¶ 80-88). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the welding wire of Nakanishi according to the teachings of Ishizaki by adding Cu in order to improve strength in the weld metal while not negatively affecting cryogenic toughness (¶ 80-88).
Regarding claim 5, Nakanishi does not expressly teach the claimed Cu plating. Ishizaki teachings having a Cu plating on the welding wire to enhance electrical conductivity (¶ 100). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the welding wire of Nakanishi according to the teachings of Ishizaki by plating Cu on the weld wire in order to improve electrical conductivity for welding.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nako et al. (US 2010/0206130).
Regarding claims 1 and 4, Nako teaches a solid welding wire (¶ 1). The composition of the welding wire is as follows, compared to the claimed composition:
Claim 1
Nako, ¶¶ 23-45
C
0-0.01%
0-0.10%
Si
0-0.10%
0-0.15%
Mn
0-0.25%
0.10%-0.80%
Ni
10.5%-14.0%
8.0%-15.0%
S
0-0.010%
*
Al
0-0.250%
0-0.1%
REM
0.002%-0.080%
0.005%-0.040%
O
0-0.0090%
0-0.015%
Fe
Balance
Balance
Claim 4 (at least one)

Cr
0-0.50%
0-4.0%
Mo
0-0.50%
-
W
0-0.50%
-

0-0.10%
-
V
0-0.10%
-
B
0-0.10%
<0.003%
Cr+Mo+W
≤0.50
0-4.0%

*S is an inevitable impurity (see ¶ 45).
Since S is an inevitable impurities one of ordinary skill in the art would be motivated to reduce S to as close to zero as possible to avoid deleterious effects from its presence. The prior art composition therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nako et al. (US 2010/0206130), as applied to claim 1, further in view of Ishizaki et al. (JP 2018-043288).
Regarding claims 2-3 and 5, the limitations of claim 1 have been addressed above.
Regarding claim 2, Nako does not expressly teach the claimed composition. Ishizaki teaches including Ca and Mg in amounts of 0.0005%-0.20% each (¶ 90-93). It would have been obvious at the effective time of filing for one for ordinary skill in the art to modify the welding wire of Nako according to the teachings of Ishizaki by adding Ca and/or Mg in order to reduce oxygen in the weld metal and thereby improve cryogenic toughness.
Regarding claim 3, Nako does not expressly teach the claimed composition. Ishizaki teaches including Cu in the amount of 0-0.45% (¶ 80-88). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the welding wire of Nako according to the teachings of Ishizaki by 
Regarding claim 5, Nako does not expressly teach the claimed Cu plating. Ishizaki teachings having a Cu plating on the welding wire to enhance electrical conductivity (¶ 100). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the welding wire of Nako according to the teachings of Ishizaki by plating Cu on the weld wire in order to improve electrical conductivity for welding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784